           Case 2:21-cr-00212-DSC Document 1 Filed 05/18/21 Page 1 of 6



                      IN THE LINITE.D STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LINITED STATES OF AMERICA                   )
                                            )
              V                                     Criminal No.        21-212
                                            )
                                            )
                                            )       (18 u.S.C. $ 371)
ANDREA ZENMON                               )
                                            )

                                       INFORMATION

                                          COLINT ONE

              The United States Attorney charges:

                                      INTRODUCTION

              1.      At all times material to this Information, the United States government   has

been taking steps to slow the spread of the novel coronavirus (COVID-l9) and to mitigate its

impact on the public's health and economic well-being.

              2.      On March 13, 2020, the President declared the ongoing COVID-l9

pandemic to be an emergency under Section 501(b) of the Robert T. Stafford Disaster Relief and

Emergency Assistance Act.

              3.      On March 27,2020, the Coronavirus Aid, Relief, and Economic Security

Act (CARES Act) was signed into    law.   The CARES Act created the Pandemic Unemployment

Assistance (PUA) program, which provided unemployment benefits to individuals not eligible for

regular unemployment compensation or extended unemployment benefits.

              4.     The CARES Act also provided for an emergency increase in unemployment

compensation benefits, referred to as Federal Pandemic Unemployment Compensation (FPUC).

FPUC provided eligible individuals with $600.00 per week in addition to the weekly benefit

amount they received from certain other unemployment compensation programs, to include PUA.
             Case 2:21-cr-00212-DSC Document 1 Filed 05/18/21 Page 2 of 6



                 5.     The PUA and FPUC programs (collectively, "pandemic benefits")                     are

administered by the various states, including the Commonwealth               of Pennsylvania, but their
benefits are funded in part by the federal government. In order to receive pandemic benefits, an

applicant must access a website maintained by the Commonwealth of Pennsylvania and file a

claim.

                 6.     Individuals are only eligible for PUA benefits if they are unemployed for

reasons related to the COVID-19 pandemic and are available to work.

                 7.     Once an applicant is at the website, the individual is required to enter

personal   identifting information, including their name,   date of birth, social security number, email,

phone number, and physical address. An applicant is then required to answer a series of questions

to determine their eligibility and payment amount.

                 8.     Upon completion, the application          is submitted to the Pennsylvania
Department of Labor for    review. If approved, the applicant     is notified of the amount they   will   be

paid per PUA, which is referred to as the "benefit amount," and the amount they will be paid per

FPUC, which is referred to as the'ostimulus amount."

                 9.     Following the submission of a claim, and in order to receive benefits for          a

week of unemployment, an individual must certifiz eligibility for PUA benefits for that week.

Once certification is submitted, the applicant is notified of the "benefit amount" and the "stimulus

amount" of their submitted claim.

                 10.    Beginning on or about August 1,2019, and at all times material to this

Information, "O.G.," a person known to the United States Attorney, was imprisoned at Allegheny

County Jail, where he lacked the means to file a claim for pandemic benefits. Defendant

ANDREA ZENMON and "O.G." were co-conspirators.                      At all   relevant times, defendant



                                                  2
           Case 2:21-cr-00212-DSC Document 1 Filed 05/18/21 Page 3 of 6




ANDREA ZENMON knew that "O.G." was unavailable to accept work and was unemployed as a

result of his imprisonment, rather than as a result of COVID-19.

                             THE CONSPIRACY AND ITS OBJECTS

               I   1.   From in and around June2020, and continuing thereafter until in and around

July 2020, in the Western District of Pennsylvania, the defendant, ANDREA ZENMON and

"O.G." knowingly and willfully did conspire, combine, confederate and agree together and with

each other, to commit an offense against the United States, that is,   Mail Fraud, in violation of Title

18, United States Code, Section 1341.

                        MANNER AND MEANS OF THE CONSPIRACY

               12.      It was apart of the conspiracy that defendant ANDREA ZENMON filed              a

claim with the Pennsylvania Department of Labor and Industry and made certifications thereafter,

representing that she was "O.G.", that "O.G." was available            to work, and that "O.G."     was

unemployed as      a direct result of the COVID-l9 pandemic when, as defendant ANDREA

ZENMON and "O.G." well knew, each of said representations falsified the material facts that

defendant ANDREA ZENMON was not'.O.G.," that "O.G." was not available to work, and that

"O.G." was not unemployed     as a direct result   of the COVID-l9 pandemic, thereby causing a debit

card to be transmitted via mail to defendant ANDREA ZENMON.

                                           OVERT ACTS

               13.      In furtherance of the conspiracy, and to effect the objects of the conspiracy,

the defendant, ANDREA ZENMON, and "O.G." did commit and cause to be committed, the

following overt acts, among others, in the Western District of Pennsylvania:

                        a) On or about July 2, 2020, "O.G."          contacted defendant ANDREA

                           ZENMON and instructed her to file a PUA claim for him.



                                                     J
Case 2:21-cr-00212-DSC Document 1 Filed 05/18/21 Page 4 of 6




          b)   On or about July 6, 2020, defendant ANDREA ZENMON filed                  an

               online PUA claim for'oO.G." covering the certified week ending July 4,

               2020.

          c)   Between in and around Jtne 2020 and in and around July 2020, the

               Commonwealth of Pennsylvania disbursed pandemic benefits via debit

                                        ooO.G.'s"
               card in co-conspirator               name, which debit card was transmitted

               via the United States Postal Service to ANDREA ZENMON's home

               address in North Versailles, Pennsylvania.

  All in violation of Title   18, United States Code, Section 371.




                                        4
              Case 2:21-cr-00212-DSC Document 1 Filed 05/18/21 Page 5 of 6




                                            COLINT TWO

                  The United States Attorney fuither charges:

                  14.    Paragraphs 1 through 9 are re-alleged as if   fully   set forth herein.

                  15.    Beginning on or about October 5,2017, and at all times material to this

Information, "N.'!V'.,".a person known to the United States Attorney, was imprisoned at Allegheny

County Jail, where he lacked the means to file a claim for pandemic benehts. Defendant

ANDREA ZENMON and 'N.W." were co-conspirators.                    At all relevant times, defendant
ANDREA ZENMON knew that "N.W." was unavailable to accept work and was unemployed                      as

a result   of his imprisonment, rather than as a result of COVID-19.

                              THE CONSPIRACY AND ITS OBJECTS

                  16.    From in and around June2020,and continuing thereafter until in and around

July 2020, in the Western District of Pennsylvania, the defendant, ANDREA ZENMON, and

"N.'W'." knowingly and willfully did conspire, combine, confederate and agree together and with

each other, to commit an offense against the United States, that is,   Mail Fraud, in violation of Title

18, United States Code, Section 1341.

                                                      OF THE

                  17.    It was apart of the conspiracy that defendant ANDREA ZENMON filed            a

claim with the Pennsylvania Department of Labor and Industry and made certifications thereafter,

representing that she was "N.'W.", that "N.W." was available to work, and that "N.'W." was

unemployed as      a direct result of the COVID-I9 pandemic when, as defendant ANDREA

ZENMON and "N.W." well knew, each of said representations falsified the material facts that

defendant ANDREA ZENMON was not "N.'W.," that "N.W." was not available to work. and that

"N.'W'." was not unemployed as a direct result of the COVID-19 pandemic.




                                                  5
          Case 2:21-cr-00212-DSC Document 1 Filed 05/18/21 Page 6 of 6



                                            OVERT ACTS

               18.     In furtherance of the conspiracy, and to effect the objects of the conspiracy,

the defendant, ANDREA ZENMON, and "N.'W'." did commit and cause to be committed, the

following overt acts, among others, in the Western District of Pennsylvania:

                   a) In and around June 2020, "N.'W'." contacted              defendant ANDREA

                       ZENMON and instructed her to file      a   PUA claim for him.

                  b)   On or about July 10, 2020, defendant ANDREA ZENMON filed an online

                       PUA claim for "N.W."

               All in violation of Title   18, United States Code, Section 371.



                                                                                  ?*
                                                                          R. KAUFMAN
                                                               Acting United States Attomey
                                                               PA ID No. 42108




                                                   6
